ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                         )
                                     )
IPICOM, Inc. dba IPITEK              )             ASBCA No. 59656
                                     )
Under Contract Nos. DAAB07-03-C-L418 )
                    F33615-03-C-5800 )
                    FA7046-05-C-0002 )
                    W911NF-06-C-OO14 )

APPEARANCE FOR THE APPELLANT:                      Nancy 0. Dix, Esq.
                                                    DLA Piper LLP
                                                    San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Carol L. Matsunaga, Esq.
                                                    Senior Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 May 2015

                                              ~~:_
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59656, Appeal ofIPICOM, Inc. dba
!PITEK, rendered in conformance with the Boards Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals